449 F.2d 343
UNITED STATES of America, Plaintiff-Appellee,v.Joseph Anthony DIGIOVANNI, Defendant-Appellant.
No. 71-2064  Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 12, 1971.

John C. Pennington (Court Appointed), Strickland, Stone & Pennington, Atlanta, Ga., for defendant-appellant.
John W. Stokes, Jr., U. S. Atty., Robert L. Smith, Asst. U. S. Atty., Atlanta, Ga., for plaintiff-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
Joseph Anthony Digiovanni was convicted, in two counts, of possessing and passing counterfeited obligations of the United States in violation of 18 U.S.C., Sec. 472.  On appeal, Digiovanni asserts that certain closing arguments of the prosecuting attorney require the reversal of his conviction.  The appeal falls entirely within the perimeter of our Local Rule 211 and the judgment of the District Court is


2
Affirmed.



*
 Rule 18, 5th Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966